Fourth Court of Appeals
                                         San Antonio, Texas
                                                February 1, 2018

                                             No. 04-17-00775-CR

                                                 Silas WIRTH,
                                                    Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR9447
                               Honorable Sid L. Harle, Judge Presiding


                                                 ORDER
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has the right of appeal has not been made part of the record
under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this appeal will be
dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant
causes an amended trial court certification to be filed within thirty (30) days from the date of
this order showing appellant has the right of appeal.1 See TEX. R. APP. P. 25.2(d); 37.1; see also
Daniels v. State, 110 S.W.3d 174 (Tex. App.CSan Antonio 2003, order). All other appellate
deadlines are SUSPENDED pending our resolution of the certification issue.



                                                               _________________________________
                                                               Rebeca C. Martinez, Justice



1 We note that the clerk’s record does not contain a notice of appeal, only a “Motion for Extension of Time to File
Late Notice of Appeal.”
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court